Citation Nr: 1742961	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-30 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to May 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This claim was previously remanded by the Board in December 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Board remanded this case in December 2015 in order to provide the Veteran an opportunity to submit additional medical evidence regarding his claimed pre-existing heart condition, and to provide him with a VA examination to determine the nature and etiology of his heart condition.  

Following the December 2015 remand, the Veteran was provided with a VA examination to determine the nature and etiology of his heart condition in February 2016.  The VA also attempted to locate the Veteran's claimed Civilian Health and Medical Program of the Uniformed Service (CHAMPUS) (now known as Tricare) medical records.  In November 2016, the VA sent the Veteran correspondence notifying him that these records could not be located by the National Personnel Records Center (NPRC).

In February 2017, the VA issued a Supplemental Statement of the Case (SSOC).

In March 2017, the Veteran submitted correspondence through his representative requesting to be scheduled for a video hearing so that he can offer further evidence in the form of testimony.

As new evidence has been added to the Veteran's file since the December 2015 remand and the Veteran has submitted a timely request for another Board hearing, the Board finds that the Veteran should be provided with a new hearing in this case.  38 C.F.R. § 20.1304(a).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the undersigned Veterans Law Judge, as the docket permits.  

Notify the Veteran and his representative of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




